Title: [November 1788]
From: Adams, John Quincy
To: 



      November 1. 1788.
      
      
       Rode as usual; and read Gibbon &c.
      
      

      2.
      
      
       General Knox dined with us. P. M.
      
      
       
        
   
   After “P.M.” follows in shorthand “no meeting.”


       
      
       

      3.
      
      
       Cicero de Senectute. Getting well.
      
      
       
        
   
   Cicero’s Cato Major de Senectute, or Essay on Old Age.


       
      
      

      4.
      
      
       Went to Boston with Mrs. Cranch. Returned.
      
      

      5.
      
      
       W. Cranch came from Boston. Fine weather.
      
      

      6.
      
      
       Evening at Mrs. Quincy’s. Parson Wiberd.
      
      
       
        
   
   The entry concludes with shorthand for “no feeling.”


       
      
      

      7.
      
      
       Mr. and Mrs. A went to Boston. Dined at Mr. Cranch’s.
      
      

      8.
      
      
       Quite lonesome. Mrs. C. came home.
      
      

      9.
      
      
       Parson Wibird dined at Mr. C’s. Folks came home.
      
      

      10.
      
      
       Madam preparing for New York.
      
      
       
        
   
   AA was planning to visit AA2 (AA2, Jour. and Corr.Journal and Correspondence of Miss Adams, Daughter of John Adams,... edited by Her Daughter [Caroline Amelia (Smith) de Windt], New York and London, 1841-[1849]; 3 vols., 2:105).


       
      
      

      11.
      
      
       Rain all day. Cleared up in the evening.
      
      

      12.
      
      
       Went to Boston. Mrs. A. N. York. Lodgd at Camb.
      
      

      13.
      
      
       Returned to Braintree in the forenoon.
      
       

      14.
      
      
       Justinian’s Inst. Foster’s Cr. Law. Gibbon &c.
      
      
       
        
   
   Justinian’s Institutes, a textbook of Roman law and a foundation of continental law, originally issued by Justinian I in 533.


       
      
      

      15.
      
      
       Cold Weather. Dr. Tufts this evening.
      
      

      16.
      
      
       Mr. Norton. He dined with us.
      
      

      17.
      
      
       Went to Milton. Chilly weather looks like snow.
      
      

      18.
      
      
       Rode as usual. Read a variety at home.
      
      

      19.
      
      
       My health happily recovered. Rain; part of the day.
      
      

      20.
      
      
       Went to Mr. Cranch’s. Mrs. C. gone to Boston.
      
      

      21.
      
      
       Letter from Mamma. Hartford. Fed. Senators.
      
      
       
        
   
   Probably AA to JA, 16 Nov. (Adams Papers). In this letter, written from Hartford, AA makes reference to the elections of federal senators in Massachusetts and Connecticut.


       
      
      

      22.
      
      
       Went to Boston. Return’d with W. Cranch.
      
      

      23.
      
      
       Mr. Everett of Dorchester: dined with us.
      
      

      24.
      
      
       Very warm; rainy, disagreeable weather.
      
       

      25.
      
      
       Charles came home from Cambridge.
      
      

      26.
      
      
       Wm. Cranch was here. Rode to Milton.
      
      

      27.
      
      
       Thanksgiving day. Dull weather.
      
      

      28.
      
      
       Bad night. Dined at My Uncle Adams’s.
      
      

      29.
      
      
       Snow. Charles could not go to Cambridge.
      
      

      30.
      
      
       Mr. Wibird preach’d. Charles dined at Mr. C.’s.
      
     